Citation Nr: 1203214	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-37 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a left wrist injury with degenerative changes, currently rated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right arm and elbow disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee and leg disability.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bronchitis.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of hepatitis C.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from December 28, 1976 to December 27, 1980.  He also had a period of active duty for training (ACDUTRA) from May 7, 1976 to September 2, 1976.  Additionally, the Veteran has period of dishonorable service from December 28, 1980 to April 9, 1984.  The Veteran is not entitled to VA compensation benefits for his dishonorable period of service.  38 C.F.R. § 3.12(a).

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2008, November 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2011, the Veteran presented testimony at a personal hearing conducted in Columbia before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee and leg disability is being reopened and remanded.  The remaining issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In May 2008, the Board denied the claim for service connection for a right leg disability.  

2.  Some of the evidence received since May 2008 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee and leg disability. 


CONCLUSIONS OF LAW

1.  The May 2008 Board decision that denied service connection for a right leg disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1100 (2011).

2.  New and material evidence has been received, and the claim for service connection for a right knee and leg disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for a right knee and leg disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee and leg disability.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A May 2008 Board decision denied service connection for a right leg disability because a right leg disability was not present during service and it was not shown to be etiologically related to service.  The Veteran was notified of the denial.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  

The Veteran, however, now seeks to reopen his claim.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the decision includes, but is not limited to, VA, Social Security Administration (SSA), and private treatment records.  An October 2006 VA record indicated that it was possible that there may be residual distal nerve damage that is connected with the in-service injury the Veteran suffered to his right calf with laceration.  As noted, the Veteran's claim was previously denied because there was no nexus to service.  In particular, there is now evidence indicating a possible association.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the October 2006 VA record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since May 2008 warrants a reopening of the Veteran's claim of service connection for a right knee and leg disability as it is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee and leg disability is reopened.  


REMAND

In February 2009, VA received the Veteran's SSA records.  These records reflect that his claim for disability benefits was denied.  Thereafter, in November 2010, VA received a partial copy of what appears to be an award of SSA disability benefits.  The Board observes that the Veteran was observed to have the following severe impairments:  bilateral carpal tunnel syndrome, diabetes type II, sleep apnea, lumbar spine disability, left knee disability, anxiety, and depression.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Because it appears that additional records have been created since VA last obtained the Veteran's SSA records in February 2009, a remand is necessary to obtain his current records including a complete copy of his award letter.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010). 

During his hearing, the Veteran testified that he first sought treatment at the VA facilities in Florence and Columbia in South Carolina in 2001.  However, the first VA records date from 2003.  Because the Veteran has indicated that he received VA treatment as early as 2001, a remand is necessary to request these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).  His current VA treatment records should be requested as well.  

Right knee and leg disability

The Veteran contends that he has a current right knee and leg disability that is related to an in-service fall.  January 1980 service treatment records reflect that the Veteran fell in a gutter/manhole and cut his right knee and leg.  His right knee was swollen and there were multiple abrasions and lacerations.  

As reflected above, in October 2006 after reviewing the Veteran's service treatment records which documented his in-service right knee and leg injury, a VA physician stated that it was possible that there may be residual distal nerve damage that is connected with this in-service event.  The Board concludes that this is sufficient to warrant a VA examination.  38 C.F.R. § 3.159(c)(4)(i).

Back disability

Residuals of hepatitis C

The Board observes that the Veteran received incorrect duty to notify information with regard to his claims to reopen for a back disability and the residuals of hepatitis C.  Although the January 2009 duty to notify and assist letter identified the dates of his last final denial for these claims as January 2005, the actual final denial was in a May 2008 Board decision.  Both claims were denied by the Board because there was no showing of a nexus between the claimed conditions and the Veteran's military service.  Because the Veteran was provided with incorrect notice, a remand is necessary.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a duty to notify and assist letter with regard to his claims for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability and the residuals of hepatitis C.  The last final denial of these claims was in a May 2008 Board decision.  The claims were denied because there was no showing of a nexus between the claimed conditions and the Veteran's military service.  The Veteran should be informed that he must submit information relevant to the reason his claims were previously denied as well as the definition of new and material evidence.

2.  Obtain the Veteran's SSA records including a copy of his award letter and any associated medical records.

3.  Obtain VA records from the Florence and Columbia facilities located in South Carolina dated from 2001 to 2003.  Additionally, request all VA records dated from November 2010 to the present.

4.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a right knee and leg disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a right knee and leg disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right knee and leg disability is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the relationship between the January 1980 fall in a manhole wherein the Veteran incurred a swollen right knee, hematoma, and multiple abrasions and lacerations and any current right knee and leg disability.  The examiner should address the October 2006 VA physician's comment that it is possible that there may residual distal nerve damage connected with this injury.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


